DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-11 in the reply filed on 06/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).   

Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b)as being geared to nonelected invention.  

Drawings
The drawings are objected to because of the following:  
They fail to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “507” [0036].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeves et al. (U.S. 2013/0146514 A1), hereinafter “Reeves”.

    PNG
    media_image1.png
    527
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    775
    media_image2.png
    Greyscale

Reeves teaches a filtration unit comprising a feed pump (45) and a plurality of membrane units 55 in parallel, wherein each of the membrane units comprise a pressure vessel 90; a reverse osmosis membrane [0104]; a solenoid feed valve 93; a solenoid brine valve 63 or 122; and a solenoid product valve 97 on product line 61.  

    PNG
    media_image3.png
    478
    371
    media_image3.png
    Greyscale

Reeves also teaches a control unit 131 for controlling each of the feed, brine and clean water product valves (figure 6) and including pressure sensors (103, 83,85, and 87) to regulate pressure in each membrane unit (0067, 0075) [as in claims 1 and 9].   He also teaches a manifold 51 between the pump 45 and the plurality of membrane units 55 [as in claim 4] and an intake port (any of the lines including valves 119, 120, 121, and 124) for clean-in-place solution [as in claim 6].
Claims 1, 4-6 and 9 are rejected under 35 U.S.C. 102(b) as being anticipated by Wheatley et al. (U.S. 4,176,057), hereinafter “Wheatley”. 

    PNG
    media_image4.png
    383
    593
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    379
    600
    media_image5.png
    Greyscale

Wheatly teaches a filtration unit comprising a feed pump 34, a product pump 48, and a plurality of membrane units (36), each comprising a pressure vessel 38, a reverse osmosis membrane 39, an electrically-controlled feed valve 46 in the feed line 33, an electrically-controlled brine valve 70 in the brine discharge line 43, and electrically-controlled permeate valve 77 in the product line 42.  Wheatly also teaches a control unit (65c, 73) controlling the pumps and valves of each membrane unit to regulate press (col. 7, lines 10-20) [as in claims 1 and 5].

Wheatly also teaches a manifold between the feed pump 34 and the plurality of membrane units 36 (part of manifold is shown in figure 1) [as in claim  4].  He also teaches an intake port (in fluid communication with cleaning solution tank 75) for receiving clean-in-place solution to clean the reverse osmosis membranes [as in claim 6].  He of the membranes also includes a sensor 72 for measuring pressure within the membrane unit [as in claim 9].
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Reeves or Wheatley, each in view of Bray et al. (U.S. 3,493,496).

Bray teaches an energy recovery device 38 provided at the clean feed line 28 for exchanging pressure between with either a pressurized gas or a liquid across a diaphragm [as in claims 7-8].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the energy recovery device of Bray in either of Reeves or Wheatley, since Bray teaches the benefit of providing a pressure for driving the purified water to a point of use (abstract).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Reeves or Wheatley, each in view of Regunathan et al. (U.S. 4,645,601), hereinafter “Regunathan”.  Regunathan teaches a reverse osmosis housing that is of metal or heavy plastic construction (col. 2, lines 49-57).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the pressure vessel housings of either Reeves or Wheatley to be metal or plastic, as in Regunathan, since Regunathan teaches such to be a suitable material for pressure vessels (col. 2, lines 49-57).

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over either one of Reeves or Wheatley, each in view of Roberts (U.S. 2016/001625 A1).

Roberts teaches a chassis on wheels enclosing pumps, membrane filters and controls and including access doors [as in claims 2-3].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the chassis on wheels of Roberts in the inventions of either of Reeves or Wheatley, since such would provide the benefit of portability to where the water treatment is needed.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778